                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


TODD SPORRER,

                   Plaintiff,
                                                    Case No. 19-cv-1734-pp
      v.

ANDREW SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. According to the plaintiff’s

affidavit, he is not employed, he is not married, and he has no dependents he is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists no income and no

expenses; under Other Household Expenses, he states “clothing & repairs on

car & gas,” but he does not give an amount for those expenses. Id. at 2-3. The


                                          1
plaintiff owns a 2010 Chevy Impala worth approximately $600, he does not

own a home or any other property of value or have any cash on hand or in a

checking or savings account. Id. at 3-4. The plaintiff states, “I get help from my

Mom and Dad.” Id. at 4. The plaintiff has demonstrated that he cannot pay the

$350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that he was denied Social Security

benefits by the Commissioner for lack of disability, that he is disabled, and that

the conclusions and findings of fact by the Commissioner when denying

benefits are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

                                          2
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 2nd day of December, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
